                                                                                             FILED
                                                                                     2021 Jul-12 PM 02:09
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

 DALE WILLIAM GILLEY, JR.,                  )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )
                                            )    Case No. 5:21-cv-00125-RDP-HNJ
 CULLMAN COUNTY CIRCUIT                     )
 COURT, et al.,                             )
                                            )
       Defendants.                          )

                                       ORDER

      The plaintiff, Dale William Gilley, Jr., filed a pro se complaint pursuant to 42

U.S.C. § 1983. (Doc. 1). The undersigned entered a report on March 1, 2021,

recommending the court dismiss the complaint without prejudice pursuant to 28 U.S.C.

§ 1915(g) because Mr. Gilley failed to pay the filing fee of $402.00 at the time he filed

the complaint. (Doc. 2).    On June 29, 2021, Mr. Gilley paid the $402.00 filing fee.

(Doc. 16). Accordingly, the report and recommendation (Doc. 2) is WITHDRAWN.

      The Clerk is DIRECTED to send Mr. Gilley a copy of this order.

      DONE this 12th day of July, 2021.

                                                ______________________________
                                                HERMAN N. JOHNSON, JR.
                                                UNITED STATES MAGISTRATE JUDGE
